Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT dated as of July 24, 2013, by and between UNIVERSAL HEALTH SERVICES,
INC., a Delaware corporation having its principal office at 367 South Gulph
Road, King of Prussia, Pennsylvania 19406 (the “Company”) and ALAN B. MILLER,
residing at 57 Crosby Brown Road, Gladwyne, Pennsylvania 19035 (“Mr. Miller”).

WITNESSETH:

WHEREAS, Mr. Miller is presently employed as the Company’s Chief Executive
Officer and Chairman of the Board of Directors, pursuant to an amended and
restated employment agreement dated as of December 27, 2007 (the “Prior
Agreement”); and

WHEREAS, the Company and Mr. Miller now desire to enter into a new employment
agreement which will provide the terms and conditions of Mr. Miller’s continuing
service with the Company and supersede the Prior Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Term of CEO Employment.

The phrase “term of CEO employment,” as used in this Agreement, shall mean the
period beginning July 1, 2013 and ending on January 1, 2018, subject, however,
to earlier termination as expressly provided herein, and subject further to
automatic annual renewal for one additional year unless either party elects to
terminate the term of CEO employment at the end of the initial term or at the
end of a renewal term by giving written notice of such termination to the other
before January 1, 2017 if the termination date is January 1, 2018 or January 1
of the last annual renewal term (one year notice).

2. CEO Employment.

The Company agrees to employ Mr. Miller, and Mr. Miller agrees to be employed by
the Company, as Chief Executive Officer of the Company and Chairman of the Board
of Directors of the Company (the “Board”) during the term of CEO employment.

3. Duties During the Term of CEO Employment.

(a) Mr. Miller agrees in the performance of his duties as Chief Executive
Officer during the term of CEO employment to comply with the policies and
directives of the Board (and the board of directors of any subsidiary or
subsidiaries of the Company which shall, with the consent of Mr. Miller, at the
time employ Mr. Miller).

(b) Mr. Miller agrees to devote his full time to the performance of his duties
hereunder during the term of CEO employment; and Mr. Miller shall not, directly
or indirectly, alone or as a member of a partnership, or as an officer, director
or employee of any other corporation, partnership or other organization, be
actively engaged in or concerned with any other duties or pursuits which
interfere with the performance of his duties hereunder. The parties



--------------------------------------------------------------------------------

acknowledge that Mr. Miller presently serves as a member of the board of
directors of certain other companies and that, during the term of CEO
employment, Mr. Miller will not become a member of the board of directors of any
additional companies without the prior written consent of the Board.

(c) The Company agrees that during the term of CEO employment Mr. Millers’
duties shall be such as to allow him to work and live in the Philadelphia
Metropolitan Area, and in no event shall Mr. Miller be required to move his
residence from, or operate (except in accordance with past practice) outside of,
the Philadelphia Metropolitan Area.

4. Base Salary and Annual Bonus During Term of CEO Employment.

(a) During the term of CEO employment, the Company will pay or cause to be paid
to Mr. Miller an annual salary. The amount of Mr. Miller’s annual salary will be
$1,500,000 for the calendar year ending December 31, 2013 and each calendar year
thereafter unless increased by the Board of Directors of the Company (the
“Board”) in its discretion. In no event shall the salary be reduced from one
year to another.

(b) For each year during the term of CEO employment, Mr. Miller will have an
annual bonus opportunity target equal to 100% of his salary for the year. The
amount of the annual bonus (“Annual Bonus”) for any year may be more or less
than the target amount and will be determined by the Board, consistent with past
practice and based upon such performance measures as are established and
communicated to Mr. Miller within ninety days of the beginning of the year. The
Annual Bonus for a year will be determined and payable within ninety days after
the end of the year.

5. Reimbursement of Expenses.

During the term of this Agreement, the Company will pay or reimburse Mr. Miller
for the payment of all reasonable travel and other expenses incurred or paid by
Mr. Miller in connection with the performance of his services under this
Agreement in accordance with past practice.

6. Other Bonuses and Benefits.

(a) Mr. Miller may also be paid during the term of this Agreement, in addition
to the arrangements described herein, such bonuses and other compensation as may
from time to time be determined by the Board.

(b) Mr. Miller shall also be eligible to and shall participate in, and receive
the benefits of, any and all profit sharing, pension, bonus, welfare, stock
option or insurance plans, or other similar types of benefit plans which may be
initiated or adopted by the Company for the benefit of other employees.

 

- 2 -



--------------------------------------------------------------------------------

7. Fringe Benefits.

Mr. Miller shall be entitled to and shall receive the following fringe benefits
during the term of this Agreement:

(a) The fringe benefits listed on Schedule A annexed hereto;

(b) Health, disability and accident insurance as presently in force or as may be
improved by the Board; and

(c) To the extent not covered elsewhere herein, the use of a private plane for
personal purposes for up to 60 hours per year, subject to reimbursement by
Mr. Miller at market rates, all consistent with past practice.

8. Long-Term Equity Incentive Compensation.

(a) During the period of his service as Chief Executive Officer, Mr. Miller will
be eligible to receive annual awards under the Company’s long-term incentive
plan(s) (“LTIP”) as in effect from time to time, subject to such vesting and
other conditions as are consistent with terms and conditions applicable to LTIP
awards made to other senior executives of the Company. For each year of CEO
employment commencing January 1, 2014, the annual LTIP award will have a minimum
value of $1,500,000 and at least $1,500,000 of such annual LTIP award will be in
the form of restricted stock.

(b) Vesting of Mr. Miller’s LTIP awards will accelerate upon the occurrence of
any of the following events and circumstances: (1) termination of his employment
or other service by the Company due to Disability (within the meaning of
Section 9) or termination of his employment or other service due to death;
(2) termination of his employment or other service by the Company without cause
(within the meaning of Section 11(a) of this Agreement); or (3) the termination
of his employment or other service at any time by Mr. Miller or the Company
under circumstances described in Section 11(b) of this Agreement (relating to
termination resulting from the Company’s breach of this Agreement). If
Mr. Miller’s employment as CEO ends due to nonrenewal of the initial or a
renewal term of CEO employment, then, at the time such employment ends,
Mr. Miller will be fully vested in all then outstanding LTIP awards that were
made to him during or before the term of CEO employment.

 

- 3 -



--------------------------------------------------------------------------------

9. Disability.

If during the term of CEO employment Mr. Miller shall become physically or
mentally disabled, whether totally or partially, so that he is prevented from
performing his usual duties for a period of six (6) consecutive months, or for
shorter periods aggregating six months in any twelve-month period, the Company
shall, nevertheless, continue to pay Mr. Miller his full compensation, when
otherwise due, as provided in this Agreement through the last day of the sixth
consecutive month of disability or the date on which the shorter periods of
disability shall have equaled a total of six (6) months in any twelve-month
period. The Company may, by action of all but two of the members of the
Company’s Board of Directors, at any time on or after such day, by written
notice to Mr. Miller (the “Disability Notice”), provided Mr. Miller has not
resumed his usual duties prior to the date of the Disability Notice, terminate
(as of the first day of the month following the date of the Disability Notice,
provided that Mr. Miller shall also be paid a pro rata portion of the Annual
Bonus which would otherwise have been payable for such fiscal year in which the
Disability Notice is given) the compensation otherwise payable to Mr. Miller
during the term of CEO employment and pay to Mr. Miller the Disability Payment.
The Disability Payment shall mean the payment by the Company to Mr. Miller of a
sum equal to one-half of Mr. Miller’s base salary paid under Section 4 hereof at
the date of the Disability Notice, payable in twelve equal monthly installments
beginning on or as soon as practicable (but not more than 30 days) after the
date of the Disability Notice. The amount of the pro rata Annual Bonus will be
payable to Mr. Miller in cash when the Annual Bonus for the year of termination
would otherwise have been paid if Mr. Miller’s employment had not terminated.

10. Death.

(a) If Mr. Miller shall die during the term of this Agreement, this Agreement
shall terminate as of the last day of the month of Mr. Miller’s death except as
set forth in subsection (b) of this Section 10.

(b) Anything to the contrary notwithstanding, the Company shall pay to
Mr. Miller’s beneficiary a pro rata portion of the Annual Bonus which would
otherwise have been payable to Mr. Miller for the fiscal year in which he died,
which pro rata portion shall be determined as of the last day of the month of
Mr. Miller’s death, together with any items of reimbursement or salary owed to
Mr. Miller as of the date of his death. For the purpose of the preceding
sentence, Mr. Miller’s beneficiary shall be deemed to be his surviving spouse,
if any, or, if none, his estate. Payment of such amounts will be made to
Mr. Miller’s beneficiary as soon as practicable after the date of his death, but
no later than March 15 of the following year. In addition, the Company shall
file claims and take other appropriate action with respect to any life insurance
policies maintained on Mr. Miller’s life by the Company for which Mr. Miller had
the right to designate the beneficiary.

11. Termination.

(a) Discharge for Cause. The Company recognizes that during the many years of
Mr. Miller’s employment by the Company, the Company has become familiar with
Mr. Miller’s ability, competence and judgment. The Company acknowledges, on the
basis of such familiarity, that Mr. Miller’s ability, competence and judgment
are satisfactory to the Company. Mr. Miller is continuing his employment with
the Company hereunder in reliance upon the foregoing expression of satisfaction
by the Company. It is therefore agreed that “discharge for cause” shall include
discharge by the Company on the following grounds only:

(i) Mr. Miller’s conviction (which, through lapse of time or otherwise, is not
subject to appeal) of any crime or offense involving money or other property of
the Company or its subsidiaries; or

 

- 4 -



--------------------------------------------------------------------------------

(ii) Mr. Miller’s conviction (which, through lapse of time or otherwise, is not
subject to appeal) of any other crime (whether or not involving the Company or
its subsidiaries) which constitutes a felony in the jurisdiction involved; or

(iii) Mr. Miller’s continuing repeated willful failure or refusal to perform his
duties as required by this Agreement, provided that discharge pursuant to this
subparagraph (iii) shall not constitute discharge for cause unless Mr. Miller
shall have first received written notice from the Board apprising him of such
failure and refusal and affording him an opportunity, as soon as practicable, to
correct the acts or omissions complained of.

In the event that Mr. Miller shall be discharged for cause, all salary and other
benefits payable by the Company under this Agreement in respect of periods after
such discharge shall terminate upon such discharge, but any benefits payable to
or earned by Mr. Miller with respect to any period of his employment or other
service prior to such discharge shall not be terminated by reason of such
discharge. Anything in the foregoing to the contrary notwithstanding, if
Mr. Miller is convicted of any crime set forth in either Section 11(a)(i) or
11(a)(ii) above, the Company may forthwith suspend Mr. Miller without any
compensation and choose a new person or persons to perform his duties hereunder
during the period between conviction and the time when such conviction, through
lapse of time or otherwise, is no longer subject to appeal; provided, however,
that if Mr. Miller’s conviction is subsequently reversed (i) he shall promptly
be paid all cash compensation and minimum long term incentive compensation to
which he would otherwise have been entitled during the period of suspension,
together with interest thereon (which interest shall be calculated at a rate per
annum equal to the rate of interest payable on the date of such reversal on
money judgments after entry thereof under the laws of the Commonwealth of
Pennsylvania), and (ii) the Company shall have the right (exercisable within
sixty (60) days after such reversal) but not the obligation to restore
Mr. Miller to active service hereunder at full compensation. If the Company
elects not to restore Mr. Miller to active service after reversal of a
conviction, Mr. Miller shall thereafter be paid the full compensation which
would otherwise have been payable during the balance of the term of CEO
employment as if Mr. Miller’s employment had continued, and Mr. Miller shall be
entitled to obtain other employment, subject however to (i) an obligation to
perform occasional consulting services at his reasonable convenience to the
Company so long as he is receiving compensation pursuant to the terms of this
Agreement, (ii) the continued application of the covenants provided in
Section 12 and (iii) the condition that, if Mr. Miller does obtain other
employment, his total compensation therefrom (whether paid to him or deferred
for his benefit) shall reduce, pro tanto, any amount which the Company would
otherwise have been required to pay him pursuant to this subparagraph.

(b) Breach by Company. If Mr. Miller shall terminate his employment or other
service with the Company because of a material change in the duties of his
office or any

 

- 5 -



--------------------------------------------------------------------------------

other breach by the Company of its obligations hereunder, or in the event of the
termination of Mr. Miller’s employment by the Company without cause or otherwise
in breach of this Agreement, Mr. Miller shall, except as otherwise provided
herein, continue to receive all of the cash compensation and minimum long term
incentive compensation provided hereunder and shall be entitled to all of the
benefits otherwise provided herein, during the term of this Agreement
notwithstanding such termination and Mr. Miller shall have no further
obligations or duties under this Agreement. If Mr. Miller is entitled to receive
payments under this subparagraph, he shall not be required to seek other
employment in order to mitigate his damages hereunder; provided, however, that
if Mr. Miller does obtain other employment, his total compensation therefrom,
whether paid to him or deferred for his benefit, shall reduce, pro tanto, any
amount which the Company would otherwise be required to pay to him pursuant to
this subparagraph.

(c) Notwithstanding anything to the contrary contained herein, the Board may
condition severance payments or benefits otherwise payable under this Agreement
upon the execution and delivery by Mr. Miller (or Mr. Miller’s beneficiary) of a
general release in favor of the Company, its affiliates and their officers,
directors and employees, in such form as the Board may reasonably prescribe
within five days after the termination of Mr. Miller’s employment, fully taking
into account Mr. Miller’s rights hereunder, provided, however, that no such
release will be required as a condition of Mr. Miller’s (or the beneficiary’s)
entitlement to any accrued compensation. If a release condition is imposed,
then, in order to satisfy the condition, Mr. Miller must deliver an executed
copy of the release to the Company and the release must become irrevocable no
more than 65 days after the date his employment terminates. Payments and
benefits that are conditioned upon the execution and delivery of a release will
be deferred until the date the release becomes irrevocable, provided that, if
the 65-day release return period ends in a subsequent calendar year, such
payments and benefits will be deferred until the later of the date the release
becomes irrevocable or January 2 of such subsequent calendar year. For the
purposes of the foregoing, the release will be deemed to be irrevocable at the
expiration of the seven day revocation period prescribed by the Age
Discrimination in Employment Act of 1967, as amended, or any similar revocation
period in effect on the effective date of the termination of Mr. Miller’s
employment.

12. Restrictive Covenants.

(a) Mr. Miller agrees that he will not during the term of this Agreement,
directly or indirectly, own, manage, operate, join, control, be controlled by,
or be connected in any manner with any business of the type conducted by the
Company or render any service or assistance of any kind to any competitor of the
Company or any of its subsidiaries; provided, however, that (i) in the event
Mr. Miller terminates his employment with the Company as result of a material
breach by the Company of any of its obligations hereunder or in the event the
Company discharges Mr. Miller without cause, Mr. Miller shall continue to be
bound by the restrictions of this Section 12 only if Mr. Miller is receiving the
compensation payable to him in accordance with Section 11(b) hereof and (ii) in
the event the Company discharges Mr. Miller for cause, Mr. Miller shall be bound
by the restrictions of this Section for a period of one year following such
discharge.

(b) During the period of his service under this Agreement and for one year
thereafter, Mr. Miller will not, directly or indirectly, solicit or induce any
individual who is or

 

- 6 -



--------------------------------------------------------------------------------

who, within the preceding six months, was employed by the Company or any of its
affiliates to leave such employment and to become an employee of any other
person, firm or entity in which Mr. Miller has an interest, financial or
otherwise.

(c) During the period of his service under this Agreement and thereafter,
Mr. Miller will not disparage the Company or any of its affiliates, including
any of their respective officers, directors and employees, and neither the
Company nor any of its affiliates and any of their respective officers,
directors and employees will disparage Mr. Miller, in either case in a manner
which is intended to cause damage to the business, reputation or assets of the
other.

13. Binding Effect.

Except as otherwise provided for herein, this Agreement shall inure to the
benefit of and be binding upon the heirs, executors, administrators, successors
in interest and assigns of the parties hereto.

14. Income Tax Matters.

(a) The payment of any amount pursuant to this Agreement shall be subject to all
applicable tax withholding.

(b) It is intended that any amounts payable under this Agreement will either be
exempt from or comply with Section 409A of the Internal Revenue Code (“Section
409A”) and the regulations thereunder so as not to subject Mr. Miller to the
imposition of any tax, penalty or interest under Section 409A. This Agreement
will be construed and administered accordingly. Toward that end:

(i) Any reference to Mr. Miller’s termination of employment or terms of like
import shall be deemed to refer to a “separation from service” (within the
meaning of Section 409A and the regulations thereunder) if and to the extent
such reference applies to a payment that is required to be made under this
Agreement and that constitutes deferred compensation covered by Section 409A.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of
Section 409A.

(ii) In the event Mr. Miller is a “specified employee” (within the meaning and
for purposes of Section 409A) on the date of his termination of employment, any
payment that is subject to Section 409A and that is payable to Mr. Miller in
connection with the termination of his employment, shall be delayed until the
date that is six months after the date of such termination of employment (or, if
earlier, until the date of Mr. Miller’s death), at which time Mr. Miller (or his
beneficiary, as the case may be) shall receive a catch-up payment of the amounts
that otherwise would have been paid in the absence of such delay.

(iii) To the extent that the reimbursement of any expenses or the provision of
any in-kind benefits under this Agreement are subject to Section 409A, (A) the
amount of such expenses eligible for reimbursement, or in-kind benefits to be
provided during any one calendar year shall not affect the amount of such
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year (provided that this clause (A) will not be violated with

 

- 7 -



--------------------------------------------------------------------------------

regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Internal Revenue Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect); (B) reimbursement of any
such expense shall be made no later than December 31 of the year following the
calendar year in which such expense is incurred; and (C) the Mr. Miller’s right
to receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

15. Recoupment.

Mr. Miller’s rights with respect to any bonus award or LTIP award based upon the
performance of the Company shall in all events be subject to (a) any right that
the Company may have under any Company recoupment and/or forfeiture policy
adopted by the Company at any time generally applicable to executive officers of
the Company, and (b) any right or obligation the Company may have regarding the
claw back of “incentive-based compensation” under the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
securities law or the listing requirements of any national securities exchange
on which the Company’s Shares are listed.

16. Notices.

All notices provided for herein to be given to any party shall be in writing and
signed by the party giving the notice and shall be deemed to have been duly
given if mailed, registered or certified mail, return receipt requested, as
follows:

 

  (i) If to Mr. Miller:

57 Crosby Brown Road

Gladwyne, Pennsylvania 19035

 

  (ii) If to Company:

367 South Gulph Road

King of Prussia, Pennsylvania 19406

Attention: Secretary

Either party may change the address to which notices, requests, demands and
other communications hereunder shall be sent by sending written notice of such
change of address to the other party.

17. Amendment, Modification and Waiver.

The terms, covenants, representations, warranties or conditions of this
Agreement may be amended, modified or waived only by a written instrument
executed by the parties hereto, except that a waiver need only be executed by
the party waiving compliance. No waiver by any party of any condition, or of the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in anyone or more instances shall be
deemed to be or construed as a waiver of any other condition or breach of any
other term, covenant, representation or warranty of this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

18. Governing Law.

This Agreement shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania applicable to agreements made and to be performed
therein.

19. Entire Agreement.

This Agreement contains the entire agreement of the parties relating to the
subject matter herein contained and supersedes all prior contracts, agreements
or understandings between and among the parties, except as set forth herein. The
Prior Agreement is superseded in its entirety by this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

UNIVERSAL HEALTH SERVICES, INC. By:  

/s/ Steve Filton

  Senior Vice President and Chief Financial Officer  

/s/ Alan B. Miller

  Chairman of the Board and Chief Executive Officer

 

- 9 -



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF EXECUTIVE BENEFITS

Company aircraft – personal use is directly reimbursed to UHS.

Automobile – UHS paid 70% of the original purchase price as reimbursement for
his business-related usage. UHS pays for maintenance and fuel costs (not to
exceed together with the personal residence maintenance expenses described
below, $7,500 per annum)

Sporting and cultural event tickets. If the tickets are not used for business
purposes, the tickets are made available to employees, including executive
officers, for personal use.

Continuation of currently outstanding split dollar life policies as allowed by
law.

Country club dues Union League of Philadelphia

Professional Income Tax Services

Accounting services

Maintenance on personal residence (not to exceed together with the automobile
maintenance expenses described above, $7,500 per annum)

In addition, Mr. Miller, along with other eligible employees, is entitled to
retirement benefits, including the Executive Retirement Income Plan and the
401(k) Plan. Premiums for long-term disability insurance coverage are also paid
by UHS for Mr. Miller and other eligible employees.

 

A-1